UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6091



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BILL W. CONARD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-86-A, CA-97-147-1)


Submitted:   July 2, 1998                  Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bill W. Conard, Appellant Pro Se. Jerry Wayne Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998) motion

and his motion to reconsider under Fed. R. Civ. P. 60. We have

reviewed the record and the district court’s opinions and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. Conard, Nos. CR-86-A; CA-97-147-1 (W.D.N.C. Oct.

3, 1997, Nov. 14, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2